UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-284

AIDA FELIX ,                                                   APPELLANT ,

   V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


               Before NEBEKER, Chief Judge, and IVERS and GREENE, Judges.

                                             ORDER

        On October 18, 1999, the appellant moved to stay proceedings in this matter pending a
decision by the U.S. District Court for the District of Puerto Rico on the appellant's action to enforce
the Final Stipulation and Order in the case of Giusti-Bravo v. U.S. Veterans Administration, 853
F.Supp. 34 (D.P.R. 1993). On December 22, 1999, this Court granted that motion and ordered that
the appellant, within 30 days, notify the Secretary and this Court of the current status of the motion
to enforce the terms of the Final Stipulation and Order in the District Court and thereafter of any
subsequent action taken by the District Court before June 1, 2000. As of the date of this order, no
status report has been filed.

        Upon consideration of the foregoing, it is

        ORDERED that counsel for the appellant, within 20 days after the date of this order, inform
the Court of the current status of the motion to enforce the terms of the Final Stipulation and Order
in the U.S. District Court for the District of Puerto Rico and show cause why this case should not
be dismissed for failure to comply with the Court's previous order.




DATED: April 6, 2000                                           PER CURIAM.